 

 

Case: 3:19-cr-00065-DMB-RP Doc #: 82 Filed: 09/12/19 1 of 3 PagelD #: 117

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

UNITED STATES OF AMERICA,

Plaintiff.
Criminal Number 3:19-cr-065
Vv.
JAMES VAUGHN,
Defendant.

PLEA AGREEMENT

The United States Attorney hereby proposes to the Court a plea agreement to be filed in this
cause under Rule 11 of the Federal Rules of Criminal Procedure. Defendant has read and fully
understands this plea agreement and approves same, realizing that the plea agreement is subject to
acceptance or rejection by the Court. The plea agreement ts as follows:

1. GUILTY PLEA: The Defendant agrees to plead guilty under oath to Count Two
of the Indictment which charges that on or around May 15, 2018, in the Northern District of
Mississippi and elsewhere, for the purpose of maintaining and increasing position in the Simon City
Royals, an enterprise engaged in racketeering activity the defendant, with others both known and
unknown, aiding and abetting each other, did knowingly assault D.R. with a dangerous weapon,
which resulted in serious bodily injury, in violation of Mississippi Code Annotated, Section 97-3-7,
and all in violation of 18 U.S.C. §§ 1959(a)(3) and 2, and which carries a maximum possible penalty
of twenty years imprisonment, not more than three years of supervised release, not more than a
$250,000 fine, and a special assessment of $100.

2 OTHER CHARGES: The United States agrees not to charge the defendant with any
other offenses arising from or related to the above charge.

3: OTHER AUTHORITIES: This agreement is limited to the United States Attorney’s
 

Case: 3:19-cr-00065-DMB-RP Doc #: 82 Filed: 09/12/19 2 of 3 PagelD #: 118

Office for the Northern District of Mississippi and cannot bind any other federal, state or local
prosecuting, administrative or regulatory authorities. This agreement applies only to crimes committed
by the defendant. This agreement does not apply to any pending forfeiture proceedings, and shall not
preclude any past, present, or future civil or forfeiture actions.

4. VIOLATIONS OF THIS AGREEMENT: Should the Defendant breach or
otherwise violate any provision of this this plea agreement, including attempting to withdraw an
already entered guilty plea, the government will be released from any sentencing recommendations or
agreements the parties have reached herein and would become free to argue for any sentence within
statutory limits. Should the Defendant have already pleaded guilty or been sentenced, the defendant’s
guilty plea or sentence will still be in effect and any breach by the Defendant does not give any right
to withdraw from a guilty plea.

5 PLEA COLLOQUY: The Defendant understands that if he breaches this plea
agreement then any statement made in the course of the plea colloquy may be used against the
Defendant in any criminal prosecution. The Defendant knowingly, intelligently and voluntarily waives
any objection based on Federal Rules of Evidence 410 and Rule 11(f) of the Federal Rules of Criminal
Procedure.

6. RESTITUTION: The Defendant understands that the Court may order restitution
in accordance with the provisions of 18 U.S.C. § 3663 for all offenses committed and specifically
agrees that restitution is not limited to the count of conviction.

7. WAIVER OF ALL APPEALS AND COLLATERAL ATTACKS: Except for
prosecutorial misconduct and ineffective assistance of counsel, Defendant hereby expressly waives
any and all rights to appeal the conviction and/or sentence imposed in this case, and the manner in
which sentence was imposed, on any ground whatsoever, including but not limited to the grounds set

forth in 18 U.S.C. § 3742. Except for prosecutorial misconduct and ineffective assistance of counsel,
    

 

Case: 3:19-cr-00065-DMB-RP Doc #: 82 Filed: 09/12/19 3 of 3 PagelD #: 119

Defendant also hereby expressly waives all rights to contest or collaterally attack the conviction and/or
sentence, and the manner in which sentence was imposed, in any post-conviction proceeding,
including but not limited to a motion brought pursuant to 28 U.S.C. § 2255. Defendant ane these
rights in exchange for the concessions and recommendations made by the United States in this plea
agreement.

8. ACKNOWLEDGMENTS: Apart from being advised of the applicability of the U.S.
Sentencing Guidelines, and other than as set forth elsewhere in the plea documents, no promise or
representation whatsoever has been made to the Defendant as to what punishment the Court might
impose if it accepts the plea(s) of guilty. This agreement fully reflects all promises, agreements, and
understandings between the defendant and the United States Attorney.

The Defendant's agreement is knowing, free, and voluntary, and not the product of force,

threat, or coercion. The Defendant ts pleading guilty because the Defendant ts in fact guilty.

8 see
This the day of August 2019.

 

WILLIAM C. LAMAR
United States Attorney
MS Bar No. 8479

AGREED AND CONSENTED TO: APPROVED:

) tf At le —

TSUGHN J ALE. HARLOW JR.
ant Attorney for Defendant
Mississippi Bar No.

JAMES’
